Case: 10-10269 Document: 00511360096 Page: 1 Date Filed: 01/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 25, 2011
                                     No. 10-10269
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JILL WALLS,

                                                   Petitioner - Appellant

v.

W. ELAINE CHAPMAN, Warden,

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:09-CV-752


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jill Walls, federal prisoner # 12779-026, appeals the district court’s denial
of her 28 U.S.C. § 2241 petition for habeas corpus relief challenging her prison
disciplinary conviction on due process grounds. We review for clear error the
district court’s factual findings and review de novo the district court’s legal
conclusions. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
       The respondent does not challenge the district court’s conclusion that
Walls had a statutorily-created liberty interest in her 41 days of disallowed good

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10269 Document: 00511360096 Page: 2 Date Filed: 01/25/2011

                                  No. 10-10269

conduct time credits. “When a prisoner has a liberty interest in good time credit,
revocation of such credit must comply with minimal procedural requirements.”
Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000). The
prisoner must be given (1) written notice of the charges at least 24 hours prior
to the proceedings, (2) an opportunity to call witnesses and present evidence in
her defense when permitting her to do so will not be unduly hazardous to
institutional safety or correctional goals, and (3) a written statement by the
factfinder of the evidence relied on and the reasons for the disciplinary action.
Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974). To be entitled to habeas relief
based on a due process violation, the petitioner must show that she was
prejudiced by the violation. See Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th
Cir. 1997).
      Walls argues that she was denied due process during the disciplinary
proceeding by the prison’s failure to follow its policies or regulations regarding
the 24-hour time-period after the incident to provide her with a copy of the
incident report, her request for a staff representative, retesting of the substance
that had field tested positive for barbiturates, and its misapplication of policies
applicable to inmates in special housing units. Any failure by prison officials to
comply with their own regulations, however, “does not establish a violation of
due process, because constitutional minima may nevertheless have been met.”
Jackson v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989) (quotation marks and
citation omitted).
      The only due process requirement Walls arguably was denied was her
opportunity to present evidence at the disciplinary hearing. The district court
concluded that “[e]ven if Walls was denied the opportunity at her prison
disciplinary proceeding to present documentary evidence in her defense, she
ha[d] failed to demonstrate any resulting prejudice.” Our review of the record
supports this conclusion.



                                        2
    Case: 10-10269 Document: 00511360096 Page: 3 Date Filed: 01/25/2011

                                  No. 10-10269

      We have liberally construed Walls’ brief as arguing that the evidence
presented at the disciplinary hearing was insufficient to support the finding of
guilt. “[T]he requirements of due process are satisfied if some evidence supports
the decision by the prison disciplinary board to revoke good time credits.”
Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985). We
are not required to examine the entire record, to assess independently the
credibility of witnesses, or to weigh the evidence.       Id. at 455.    “[P]rison
disciplinary proceedings will be overturned only where there is no evidence
whatsoever to support the decision of the prison officials.” Reeves v. Pettcox, 19
F.3d 1060, 1062 (5th Cir. 1994). It cannot be said in Walls’ case that “there is
no evidence whatsoever to support the decision of the prison officials” that would
require overturning the disciplinary proceeding. See id.
      Walls argues that the district court erred in denying her a transcript of the
telephonic hearing which was conducted pursuant to Spears v. McCotter, 766
F.2d 179 (5th Cir. 1985). In documents self-dated the same day the district
court’s judgment was entered, Walls moved for leave to proceed IFP on appeal,
requested a free copy of the transcript of the Spears hearing to use, if necessary,
to reply to the respondent’s response, and moved for an extension of time to reply
to the respondent’s response. The district court denied these motions as moot
because it had already denied Walls’ Section 2241 petition. Because Walls was
not proceeding IFP when she requested the transcripts, she was not entitled to
transcripts at government expense. See 28 U.S.C. § 753(f).
      AFFIRMED.




                                        3